 


114 HR 5043 IH: Protecting School Meals from Fines Act
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5043 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2016 
Mr. Wittman introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To prohibit the Secretary of Agriculture from implementing certain proposed rules on establishing criteria for imposition of fines under child nutrition programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protecting School Meals from Fines Act. 2.Prohibition on certain rulesThe Secretary of Education shall not implement, administer, or enforce sections 210.18(q), 210.26(b), 215.15(b), 220.18(b), 225.13(a), 225.18(k), 226.6(k)(2)(xii), 226.25(i), and 235.11(c) and (g) of title 7, Code of Federal Regulations, (relating to the imposition of fines under section 22(e) of the Richard B. Russell National School Lunch Act), as proposed to be added or amended by the proposed regulations published by the Department of Agriculture in the Federal Register on March 29, 2016 (81 Fed. Reg. 17564 et seq.).  
 
